       Case 8-19-76260-ast             Doc 41      Filed 09/18/19        Entered 09/18/19 10:49:57




KAUFMAN BORGEEST & RYAN LLP
Robert A. Benjamin
200 Summit Lake Drive
Valhalla, New York 10595
Telephone: 914.449.1000
Facsimile: 914.449.1100
rbenjamin@kbrlaw.com

Attorneys for Kaufman Borgeest & Ryan LLP


UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

--------------------------------------------------------------x
In re:                                                         :
                                                               :       Chapter 11
Absolut Facilities Management, LLC, et al.,                    :
                                                               :       Case No. 19-76260 (AST)
                  Debtors.1                                    :       Case No. 19-76263 (AST)
                                                               :       Case No. 19-76267 (AST)
                                                               :       Case No. 19-76268 (AST)
                                                               :       Case No. 19-76269 (AST)
                                                               :       Case No. 19-76270 (AST)
                                                               :       Case No. 19-76271 (AST)
                                                               :       Case No. 19-76272 (AST)
                                                               :
                                                               :       Joint Administration Requested
--------------------------------------------------------------x

        NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF NOTICES


PLEASE TAKE NOTICE that Kaufman Borgeest & Ryan LLP2 hereby enters its appearance,

pursuant to section 1109(b) of chapter 11 of title 11 of the United States Code (the “Bankruptcy

Code”) and Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and Rehabilitation at
Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266); Absolut Center
for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641); Absolut Center for
Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and Rehabilitation at Three
Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC (7924).
2
  Kaufman Borgeest & Ryan LLP is listed as creditor numbers 9645384 and 9645385.




                                                                                                             5919599
      Case 8-19-76260-ast         Doc 41     Filed 09/18/19   Entered 09/18/19 10:49:57




Rules”), on behalf of Kaufman Borgeest & Ryan LLP (“KBR”). The undersigned attorneys

hereby request, pursuant to Bankruptcy Rules 2002, 3017, and 9007, and Bankruptcy Code

sections 342, 1102(a)(1), and 1109(b), that copies of all notices and pleadings given or filed in

the above captioned cases (the “Cases”) and all related proceedings be given and served upon the

following persons at the addresses, facsimile numbers, or electronic mail addresses set forth

below:


         Robert A. Benjamin
         Kaufman Borgeest & Ryan LLP
         200 Summit Lake Drive, 1st Floor
         Valhalla, New York 10595
         rbenjamin@kbrlaw.com
         914.449.1000
         914.449.1100 fax

PLEASE TAKE FURTHER NOTICE that, pursuant to Fed. R. Bankr. P. 2002, the

undersigned counsel hereby request copies of all papers including, without limitation, all

motions, notices, applications, orders, reports, legal memoranda, exhibits and all other papers

which are filed with the Court or served upon any party. All copies should be sent to the above-

listed persons by electronic mail and/or by mail to the addresses appearing above.


PLEASE TAKE FURTHER NOTICE that this request includes not only the notices and

papers referred to in the Bankruptcy Code and Bankruptcy Rules, but also includes, without

limitation, orders and notices of any petition, pleading, complaint, hearing, application, motion,

request or demand, whether formal or informal, written or oral, or whether made by mail, email,

hand delivery, telephone, facsimile, or otherwise which affect or seek to affect in any way the

rights or interests of any party in these Cases.




                                                   2
                                                                                            5919599
      Case 8-19-76260-ast        Doc 41     Filed 09/18/19     Entered 09/18/19 10:49:57




PLEASE TAKE FURTHER NOTICE that this request pursuant to Fed. R. Bankr. P. 2002

shall not be deemed or construed to be a submission by KBR to the jurisdiction or power of this

Court or a waiver of any substantive or procedural rights of KBR, including without limitation,

to: (a) have the District Court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal; (b) have final orders in non-core matters entered only after de novo

review by the District Court; (c) a trial by jury in any proceeding so triable in these Cases or any

case, controversy, or proceeding related to these Cases; (d) require that where any adversary

proceeding is to be initiated against KBR in these Cases or any related case or where any

proceeding is to be initiated by complaint against KBR under applicable non-bankruptcy law,

service shall be made on KBR, as applicable, in accordance with applicable Federal Rules of

Civil Procedure and applicable non-bankruptcy law, and that service upon undersigned counsel

is insufficient for such purposes; or (e) any other rights, claims, actions, defenses, setoffs or

recoupments to which KBR is or may be entitled in law or at equity, all of which rights, claims,

actions, defenses, setoffs or recoupments KBR expressly reserves.


Dated: September 18, 2019

                              ______________________________
                               Robert A. Benjamin
                               KAUFMAN BORGEEST & RYAN LLP
                               200 Summit Lake Drive
                               Valhalla, New York 10595
                               Telephone: 914.449.1000
                               Facsimile: 914.449.1100
                               rbenjamin@kbrlaw.com

                               Attorneys for Kaufman Borgeest & Ryan LLP




                                                 3
                                                                                              5919599
